Exhibit 10.1

 

[Dealer]

 

 

[             ], 2018

 

To:                             Plug Power Inc.
968 Albany Shaker Road
Latham, NY  12110

Attention:

Gerard L. Conway Jr.

Telephone No.:

(518) 738-0970

Facsimile No.:

(518) 782-7884

 

Re:                             [Base][Additional] Call Option Transaction

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the call option transaction entered into on the Trade
Date specified below (the “Transaction”) between [Dealer] (“Dealer”), and Plug
Power Inc. (“Counterparty”).  This communication constitutes a “Confirmation” as
referred to in the Agreement specified below.

 

1.              This Confirmation is subject to, and incorporates, the
definitions and provisions of the 2006 ISDA Definitions (the “2006 Definitions”)
and the definitions and provisions of the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions” and, together with the 2006 Definitions,
the “Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”).  Certain defined terms used herein have
the meanings assigned to them in the preliminary Offering Memorandum dated
March [  ], 2018 (the “Offering Memorandum”) relating to the USD[100,000,000]
principal amount of [    ]% Convertible Senior Notes due 2023 (the “Base
Convertible Securities”) issued by Counterparty (as increased by up to an
additional USD[15,000,000] principal amount of [   ]% Convertible Senior Notes
due 2023 [that may be](1) issued pursuant to the option to purchase additional
convertible securities [exercised on the date hereof](2) (the “Optional
Convertible Securities” and, together with the Base Convertible Securities, the
“Convertible Securities”)) pursuant to an Indenture [to be] dated March [  ],
2018 between Counterparty and Wilmington Trust, National Association, as trustee
(the “Indenture”).  In the event of any inconsistency between the terms defined
in the Indenture and this Confirmation, this Confirmation shall govern.  The
parties acknowledge that this Confirmation is entered into on the date hereof
with the understanding that (i) definitions set forth in the Indenture that are
also defined herein by reference to the Indenture and (ii) sections of the
Indenture that are referred to herein, in each case, will conform to the
descriptions thereof in the Offering Memorandum.  If any such definitions in the
Indenture or any such sections of the Indenture differ from the descriptions
thereof in the Offering Memorandum, the descriptions thereof in the Offering
Memorandum will govern for purposes of this Confirmation.  [For the avoidance of
doubt, subject to the foregoing, references herein to sections of the Indenture
are based on the draft of the Indenture most recently reviewed by the parties at
the time of execution of this Confirmation.  If any relevant sections of the
Indenture are changed, added or renumbered between the execution of this
Confirmation and the execution of the Indenture, the parties will amend this
Confirmation in good faith and in a commercially reasonable manner to preserve
the economic intent of the parties, as evidenced by such draft of the
Indenture.  In addition, subject to the foregoing, the](3) [The](4) parties
acknowledge that references to the Indenture herein are references to the
Indenture as in effect on the date of its execution and if the Indenture is, or
the Convertible Securities are, amended, modified or supplemented following the
date of their execution, any such amendment, modification or supplement (other
than any amendment, modification or supplement (i) pursuant to Section 14.07 of
the Indenture, subject to the provisions opposite the caption “Discretionary
Adjustments” in Section 2 hereof, or (ii) pursuant to Section 10.01(n) of the
Indenture that, as determined by the Calculation Agent in good

 

--------------------------------------------------------------------------------

(1)  Include for base capped call.

(2)  Include for additional capped call.

(3)  Include for Base Call Option Transaction Confirmation or the Additional
Call Option Transaction Confirmation if signed before the closing date.

(4)  Include for Additional Call Option Transaction Confirmation if signed on or
after the closing date.

 

--------------------------------------------------------------------------------


 

faith and in a commercially reasonable manner, conforms the Indenture to the
description of Convertible Securities in the Offering Memorandum) will be
disregarded for purposes of this Confirmation unless the parties agree otherwise
in writing.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to an agreement (the “Agreement”)
in the form of the 1992 ISDA Master Agreement (Multicurrency—Cross Border) as if
Dealer and Counterparty had executed an agreement in such form on the date
hereof (but without any Schedule except for (i) the election of Loss and Second
Method and US Dollars (“USD”) as the Termination Currency, (ii) the replacement
of the word “third” in the last line of Section 5(a)(i) of the Agreement with
the word “first”, (iii) the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine) and (iv) the
election that the “Cross Default” provisions of Section 5(a)(vi) of the
Agreement shall apply to Dealer with a “Threshold Amount” of three percent of
Dealer’s parent’s shareholders’ equity; provided that (A) “Specified
Indebtedness” shall not include obligations in respect of deposits received in
the ordinary course of Dealer’s banking business, (B) the phrase “or becoming
capable at such time of being declared” shall be deleted from clause (1) of such
Section 5(a)(vi) and (C) the following language shall be added to the end of
such Section 5(a)(vi): “Notwithstanding the foregoing, a default under
subsection (2) hereof shall not constitute an Event of Default if (x) the
default was caused solely by error or omission of an administrative or
operational nature; (y) funds were available to enable the party to make the
payment when due; and (z) the payment is made within two Local Business Days of
such party’s receipt of written notice of its failure to pay.”).

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency among this Confirmation, the Equity Definitions, the 2006
Definitions or the Agreement, the following shall prevail in the order of
precedence indicated: (i) this Confirmation; (ii) the Equity Definitions;
(iii) the 2006 Definitions; and (iv) the Agreement.  For the avoidance of doubt,
except to the extent of an express conflict, the application of any provision of
this Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions
shall not be construed to exclude or limit any other provision of this
Confirmation, the Agreement, the Equity Definitions or the 2006 Definitions.

 

The Transaction hereunder shall be the sole Transaction under the Agreement.  If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.

 

2.              The Transaction constitutes a Share Option Transaction for
purposes of the Equity Definitions.  The terms of the particular Transaction to
which this Confirmation relates are as follows:

 

General Terms:

 

Trade Date:

 

[                     ], 2018

 

 

 

Effective Date:

 

The closing date of the [initial](5) issuance of the Convertible Securities
[issued pursuant to the option

 

--------------------------------------------------------------------------------

(5)  Include for base capped call.

 

2

--------------------------------------------------------------------------------


 

 

 

to purchase additional Convertible Securities exercised on the date hereof](6).

 

 

 

Option Style:

 

Modified American, as described under “Procedures for Exercise” below.

 

 

 

Option Type:

 

Call

 

 

 

Seller:

 

Dealer

 

 

 

Buyer:

 

Counterparty

 

 

 

Shares:

 

The Common Stock of Counterparty, par value USD0.01 (Ticker Symbol: “PLUG”).

 

 

 

Number of Options:

 

[ ].(7)  For the avoidance of doubt, the Number of Options outstanding shall be
reduced by each exercise of Options hereunder. In no event will the Number of
Options be less than zero.

 

Applicable Percentage:

 

[  ]%

 

 

 

Option Entitlement:

 

A number equal to the product of the Applicable Percentage and [     ]

 

 

 

Make-Whole Adjustment:

 

Any adjustment to the Conversion Rate pursuant to Section 14.03 of the
Indenture.

 

 

 

Discretionary Conversion Rate Increase:

 

Any adjustment to the Conversion Rate pursuant to Section 14.04(h) of the
Indenture.

 

 

 

Strike Price:

 

USD2.2920

 

 

 

Cap Price:

 

USD3.8200

 

 

 

Rounding of Strike Price/

 

 

Cap Price/Option Entitlement:

 

In connection with any adjustment to the Option Entitlement, Strike Price or Cap
Price, the Calculation Agent will round the adjusted Option Entitlement to the
nearest 0.0001 and the adjusted Strike Price or Cap Price to the nearest
USD0.0001, as the case may be.

 

 

 

Number of Shares:

 

As of any date, a number of Shares equal to the product of the Number of Options
and the Option Entitlement.

 

 

 

Premium:

 

USD[            ]

 

 

 

Premium Payment Date:

 

The Effective Date

 

 

 

Exchange:

 

The NASDAQ Capital Market

 

 

 

Related Exchange:

 

All Exchanges

 

 

 

Procedures for Exercise:

 

 

 

 

 

Exercise Dates:

 

Each Conversion Date.

 

 

 

Conversion Date:

 

[With respect to any conversion of a Convertible Security (other than (x) any
conversion of

--------------------------------------------------------------------------------

(6)  Include for additional capped call.

(7)  For the Base Call Option Transaction Confirmation, this is equal to the
number of Convertible Securities in principal amount of USD1,000 initially
issued on the closing date for the Convertible Securities.  For the Additional
Call Option Confirmation, this is equal to the number of additional Convertible
Securities in principal amount of USD1,000.

 

3

--------------------------------------------------------------------------------


 

 

 

Convertible Securities with a “Conversion Date” (as defined in the Indenture)
occurring prior to the Free Convertibility Date or (y) any conversion of
Convertible Securities in respect of which holder(s) of such Convertible
Securities would be entitled to an increase in the Conversion Rate pursuant to a
Make-Whole Adjustment (any such conversion described in clause (x) or clause
(y), an “Early Conversion”), to which the provisions of Section 8(b)(iii) of
this Confirmation shall apply), the date on which the holder of such Convertible
Security satisfies all of the requirements for conversion thereof as set forth
in Section 14.02(b) of the Indenture, provided that no Conversion Date shall be
deemed to have occurred with respect to Exchanged Securities (such Convertible
Securities, other than Exchanged Securities, the “Relevant Convertible
Securities” for such Conversion Date).](8)

 

 

 

 

 

[With respect to any conversion of a Convertible Security (other than (x) any
conversion of Convertible Securities with a “Conversion Date” (as defined in the
Indenture) occurring prior to the Free Convertibility Date or (y) any conversion
of Convertible Securities in respect of which holder(s) of such Convertible
Securities would be entitled to an increase in the Conversion Rate pursuant to a
Make-Whole Adjustment (any such conversion described in clause (x) or clause
(y), an “Early Conversion”), to which the provisions of Section 8(b)(iii) of
this Confirmation shall apply), the date on which the holder of such Convertible
Security satisfies all of the requirements for conversion thereof as set forth
in Section 14.02(b) of the Indenture for Convertible Securities that are not
“Relevant Convertible Securities” under (and as defined in) the confirmation
between the parties hereto regarding the Base Call Option Transaction dated
March [  ], 2018 (the “Base Call Option Transaction Confirmation”), provided
that no Conversion Date shall be deemed to have occurred with respect to
Exchanged Securities (such Convertible Securities, other than Exchanged
Securities, the “Relevant Convertible Securities” for such Conversion Date). 
For the purposes of determining whether any Convertible Securities will be
Relevant Convertible Securities hereunder or “Relevant Convertible Securities”
under the Base Call Option Transaction Confirmation, Convertible Securities that
are converted pursuant to the Indenture shall be allocated first to the Base
Call Option Transaction Confirmation until all Options thereunder are exercised
or terminated.](9)

 

 

--------------------------------------------------------------------------------

(8)  Include for base capped call.

(9)  Include for additional capped call.

 

4

--------------------------------------------------------------------------------


 

Free Convertibility Date:

 

September 15, 2022

 

 

 

Exchanged Securities:

 

With respect to any Conversion Date, any Convertible Securities with respect to
which Counterparty makes the election described in Section 14.12 of the
Indenture and the financial institution designated by Counterparty accepts such
Convertible Securities in accordance with Section 14.12 of the Indenture, as
long as Counterparty does not submit a Notice of Exercise in respect thereof.

 

 

 

Expiration Time:

 

The Valuation Time

 

 

 

Expiration Date:

 

March 15, 2023, subject to earlier exercise

 

 

 

Automatic Exercise on

 

 

Conversion Dates:

 

Applicable, which means that on each Conversion Date occurring on or after the
Free Convertibility Date, a number of Options equal to the number of Relevant
Convertible Securities for such Conversion Date in denominations of USD1,000
principal amount shall be automatically exercised, subject to “Notice of
Exercise” below.

 

 

 

Notice Deadline:

 

In respect of any exercise of Options hereunder on any Conversion Date on or
after the Free Convertibility Date, 5:00 P.M., New York City time, on the
Scheduled Trading Day immediately preceding the Expiration Date.

 

 

 

Notice of Exercise:

 

Counterparty shall notify Dealer in writing prior to the Notice Deadline of the
number of Relevant Convertible Securities being converted on the related
Conversion Date[; provided that any “Notice of Exercise” delivered to Dealer
pursuant to the Base Call Option Transaction Confirmation shall be deemed to be
a Notice of Exercise pursuant to this Confirmation and the terms of such Notice
of Exercise shall apply, mutatis mutandis, to this Confirmation](10). If
Counterparty fails to give such notice when due in respect of any exercise of
Options hereunder with a Conversion Date occurring on or after the Free
Convertibility Date, Automatic Exercise shall apply and the Conversion Date
shall be deemed to be the Notice Deadline.

 

 

 

Notice of Final Settlement Method:

 

In addition, Counterparty shall notify Dealer in writing before 5:00 P.M., New
York City time, on the Scheduled Trading Day immediately preceding the Free
Convertibility Date of the Relevant Settlement Method with respect to each
Option exercised hereunder relating to Relevant Convertible Securities with a
Conversion Date occurring on or after the Free Convertibility Date, the
settlement method for such Relevant Convertible Securities and, if the
settlement method for such Relevant Convertible Securities is

 

--------------------------------------------------------------------------------

(10)  Include for additional capped call confirmation only.

 

5

--------------------------------------------------------------------------------


 

 

 

not Settlement in Shares or Settlement in Cash (each as defined below), the
fixed amount of cash per Relevant Convertible Security (the “Specified Dollar
Amount”) that Counterparty has elected (or is deemed to have elected) to deliver
to holder(s) of such Relevant Convertible Securities (any such notice, a “Notice
of Final Settlement Method”); provided that, if Counterparty does not timely
deliver the Notice of Final Settlement Method, then the Notice of Final
Settlement Method shall be deemed timely given and the Relevant Settlement
Method shall be Net Share Settlement (and, for the avoidance of doubt, the
Settlement Averaging Period shall be determined without regard to the proviso in
the definition thereof), and Counterparty shall not specify Settlement in Shares
or Low Cash Combination Settlement as the settlement method for any Relevant
Convertible Securities.  Counterparty acknowledges its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act and the rules and regulations thereunder, in respect of any
settlement method election (including any such deemed settlement method election
as set forth in the proviso in the immediately preceding sentence).

 

 

 

Valuation Time:

 

At the close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in its reasonable discretion.

 

 

 

Market Disruption Event:

 

Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:

 

 

 

 

 

“‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
primary U.S. national or regional securities exchange or market on which the
Shares are listed or admitted for trading to open for trading during its regular
trading session or (ii) the occurrence or existence prior to 1:00 p.m. (New York
City time) on any Scheduled Trading Day for the Shares for more than one
half-hour period in the aggregate during regular trading hours of any suspension
or limitation imposed on trading (by reason of movements in price exceeding
limits permitted by the relevant stock exchange or otherwise) in the Shares or
in any options contracts or futures contracts traded on any U.S. exchange
relating to the Shares.”

 

 

 

Dealer’s Telephone Number

and Telex and/or Facsimile Number

and Contact Details for purpose of

Giving Notice:

 

 

 

 

As specified in Section 6(b) below.

 

6

--------------------------------------------------------------------------------


 

Settlement Terms:

 

 

 

 

 

Settlement Method:

 

For any Option, Net Share Settlement; provided that, if the Relevant Settlement
Method set forth below for such Option is not Net Share Settlement, then the
Settlement Method for such Option shall be such Relevant Settlement Method, but
only if Counterparty shall have notified Dealer of the Relevant Settlement
Method in the Notice of Final Settlement Method for such Option.

 

 

 

Relevant Settlement Method:

 

In respect of any Option:

 

 

 

 

 

(i)      if Counterparty has elected to settle its conversion obligations in
respect of the related Relevant Convertible Security (A) entirely in Shares
pursuant to Section 14.02(a)(iv)(A) of the Indenture (together with cash in lieu
of fractional Shares) (such settlement method, “Settlement in Shares”), (B) in a
combination of cash and Shares pursuant to Section 14.02(a)(iv)(C) of the
Indenture with a Specified Dollar Amount less than USD1,000 (such settlement
method, “Low Cash Combination Settlement”) or (C) in a combination of cash and
Shares pursuant to Section 14.02(a)(iv)(C) of the Indenture with a Specified
Dollar Amount equal to USD1,000, then, in each case, the Relevant Settlement
Method for such Option shall be Net Share Settlement;

 

 

 

 

 

(ii)      if Counterparty has elected to settle its conversion obligations in
respect of the related Relevant Convertible Security in a combination of cash
and Shares pursuant to Section 14.02(a)(iv)(C) of the Indenture with a Specified
Dollar Amount greater than USD1,000, then the Relevant Settlement Method for
such Option shall be Combination Settlement; and

 

 

 

 

 

(iii)      if Counterparty has elected to settle its conversion obligations in
respect of the related Relevant Convertible Security entirely in cash pursuant
to Section 14.02(a)(iv)(B) of the Indenture (such settlement method, “Settlement
in Cash”), then the Relevant Settlement Method for such Option shall be Cash
Settlement.

 

 

 

 

 

Net Share Settlement:

 

If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Trading Day during the Settlement
Averaging Period for each such Option, of (i) (a) the Daily Option Value for
such Trading Day, divided by (b) the Relevant Price on such Trading Day, divided
by (ii) the number of Trading Days in the Settlement Averaging Period; provided
that in no event shall the

 

7

--------------------------------------------------------------------------------


 

 

 

Net Share Settlement Amount for any Option exceed a number of Shares equal to
the Applicable Limit for such Option divided by the Applicable Limit Price on
the Settlement Date for such Option.

 

 

 

 

 

Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Net Share Settlement Amount valued at the Relevant Price for
the last Trading Day of the Settlement Averaging Period.

 

 

 

Combination Settlement:

 

If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will pay or deliver, as the case may be, to
Counterparty, on the relevant Settlement Date for each such Option:

 

 

 

 

 

 

 

(i)

 

cash (the “Combination Settlement Cash Amount”) equal to the sum, for each
Trading Day during the Settlement Averaging Period for such Option, of (A) an
amount (the “Daily Combination Settlement Cash Amount”) equal to the lesser of
(1) the product of (x) the Applicable Percentage and (y) the Specified Dollar
Amount minus USD1,000 and (2) the Daily Option Value, divided by (B) the number
of Trading Days in the Settlement Averaging Period; provided that if the
calculation in clause (A) above results in zero or a negative number for any
Trading Day, the Daily Combination Settlement Cash Amount for such Trading Day
shall be deemed to be zero; and

 

 

 

 

 

 

 

(ii)

 

Shares (the “Combination Settlement Share Amount”) equal to the sum, for each
Trading Day during the Settlement Averaging Period for such Option, of a number
of Shares for such Trading Day (the “Daily Combination Settlement Share Amount”)
equal to (A) (1) the Daily Option Value on such Trading Day minus the Daily
Combination Settlement Cash Amount for such Trading Day, divided by (2) the
Relevant Price on such Trading Day, divided by (B) the number of Trading Days in
the Settlement Averaging Period; provided that if the calculation in sub-clause
(A)(1) above results in zero or a negative number for any Trading Day, the Daily
Combination Settlement Share Amount for such Trading Day shall be deemed to be
zero;

 

 

 

 

 

 

 

provided that in no event shall the sum of (x) the Combination Settlement Cash
Amount for any Option and (y) the Combination Settlement Share Amount for such
Option multiplied by the Applicable

 

8

--------------------------------------------------------------------------------


 

 

 

Limit Price on the Settlement Date for such Option exceed the Applicable Limit
for such Option.

 

 

 

 

 

Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Combination Settlement Share Amount valued at the Relevant
Price for the last Trading Day of the Settlement Averaging Period.

 

 

 

 

 

Cash Settlement:

 

If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Trading Day
during the Settlement Averaging Period for such Option, of (i) the Daily Option
Value for such Trading Day, divided by (ii) the number of Trading Days in the
Settlement Averaging Period.

 

 

 

Daily Option Value:

 

For any Trading Day, an amount equal to (i) the Option Entitlement on such
Trading Day, multiplied by (ii) (A) the lesser of the Relevant Price on such
Trading Day and the Cap Price, less (B) the Strike Price on such Trading Day;
provided that if the calculation contained in clause (ii) above results in a
negative number, the Daily Option Value for such Trading Day shall be deemed to
be zero. In no event will the Daily Option Value be less than zero.

 

 

 

Applicable Limit:

 

For any Option, an amount of cash equal to the Applicable Percentage multiplied
by the excess of (i) the aggregate of (A) the amount of cash, if any, paid to
the holder of the related Relevant Convertible Security upon conversion of such
Relevant Convertible Security and (B) the number of Shares, if any, delivered to
the holder of the related Relevant Convertible Security upon conversion of such
Relevant Convertible Security multiplied by the Applicable Limit Price on the
Settlement Date for such Option, over (ii) USD1,000.

 

 

 

Applicable Limit Price:

 

On any day, the opening price as displayed under the heading “Op” on Bloomberg
page “PLUG <equity>“ (or any successor thereto).

 

 

 

Trading Day:

 

A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Exchange or, if the Shares are not then listed on
the Exchange, on the principal other U.S. national or regional securities
exchange on which the Shares are then listed or, if the Shares are not then
listed on a U.S. national or regional securities exchange, on the principal
other market on which the Shares are then listed or admitted for trading. If the
Shares are not so listed or admitted for trading, “Trading Day” means a Business
Day.

 

9

--------------------------------------------------------------------------------


 

Scheduled Trading Day:

 

A day that is scheduled to be a Trading Day on the principal U.S. national or
regional securities exchange or market on which the Shares are listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Scheduled Trading Day” means a Business Day.

 

 

 

Business Day:

 

Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

 

 

 

 

 

Relevant Price:

 

On any Trading Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page “PLUG <equity> AQR” (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled open of trading to the scheduled close of trading of the
primary trading session on such Trading Day (or if such volume-weighted average
price is unavailable, the market value of one Share on such Trading Day, as
determined by the Calculation Agent using, if practicable, a volume-weighted
average method). The Relevant Price will be determined without regard to
after-hours trading or any other trading outside of the regular trading session
trading hours.

 

 

 

 

 

Settlement Averaging Period:

 

For any Option, the 40 consecutive Trading Days commencing on, and including,
the 41st Scheduled Trading Day immediately prior to the Expiration Date;
provided that if the Notice of Final Settlement Method for such Option specifies
that Settlement in Shares or Low Cash Combination Settlement applies to the
related Relevant Convertible Security, the Settlement Averaging Period shall be
the 80 consecutive Trading Days commencing on, and including, the 81st Scheduled
Trading Day immediately prior to the Expiration Date.

 

 

 

 

 

Settlement Date:

 

For any Option, the second Business Day immediately following the final Trading
Day of the Settlement Averaging Period for such Option.

 

 

 

 

 

Settlement Currency:

 

USD

 

 

 

 

 

Other Applicable Provisions:

 

The provisions of Sections 9.8, 9.9 and 9.11 of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.

 

 

 

 

 

Representation and Agreement:

 

Notwithstanding anything to the contrary in the Equity Definitions (including,
but not limited to, Section 9.11 thereof), the parties acknowledge that (i)

 

10

--------------------------------------------------------------------------------


 

 

 

any Shares delivered to Counterparty shall be, upon delivery, subject to
restrictions and limitations arising from Counterparty’s status as issuer of the
Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).

 

 

 

Adjustments:

 

 

 

 

 

Method of Adjustment:

 

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in the Dilution Adjustment Provisions (a
“Potential Adjustment Event”) that requires an adjustment under the Indenture,
the Calculation Agent shall, in good faith and in a commercially reasonable
manner, make a corresponding adjustment in respect of any one or more of the
Strike Price, the Number of Options, the Option Entitlement and any other term
relevant to the exercise, settlement or payment of the Transaction, to the
extent an analogous adjustment is required under the Indenture, subject to
“Discretionary Adjustments” below. Immediately upon the occurrence of any
Potential Adjustment Event, Counterparty shall notify the Calculation Agent of
such Potential Adjustment Event.

 

 

 

 

 

 

 

Notwithstanding anything to the contrary herein or in the Equity Definitions:

 

 

 

 

 

 

 

 

 

(i) in connection with any Potential Adjustment Event as a result of an event or
condition set forth in Section 14.04(b) of the Indenture or Section 14.04(c) of
the Indenture where, in either case, the period for determining “Y” (as such
term is used in Section 14.04(b) of the Indenture) or “SP0” (as such term is
used in Section 14.04(c) of the Indenture), as the case may be, begins before
Counterparty has publicly announced the event or condition giving rise to such
Potential Adjustment Event, then the Calculation Agent shall, in good faith and
in a commercially reasonable manner, have the right to adjust any variable
relevant to the exercise, settlement or payment for the Transaction as
appropriate to reflect the reasonable costs (including, but not limited to,
hedging mismatches and market losses) and commercially reasonable out-of-pocket
expenses incurred by Dealer in connection with its commercially reasonable
hedging activities as a result of such event or condition not having

 

11

--------------------------------------------------------------------------------


 

 

 

 

 

been publicly announced prior to the beginning of such period; and

 

 

 

 

 

 

 

 

 

(ii) if any Potential Adjustment Event is declared and (a) the event or
condition giving rise to such Potential Adjustment Event is subsequently
amended, modified, cancelled or abandoned, (b) the “Conversion Rate” (as defined
in the Indenture) is otherwise not adjusted at the time or in the manner
contemplated by the relevant Dilution Adjustment Provision based on such
declaration or (c) the “Conversion Rate” (as defined in the Indenture) is
adjusted as a result of such Potential Adjustment Event and subsequently
re-adjusted (each of clauses (a), (b) and (c), a “Potential Adjustment Event
Change”) then, in each case, the Calculation Agent shall, in good faith and in a
commercially reasonable manner, have the right to adjust any variable relevant
to the exercise, settlement or payment for the Transaction as appropriate to
reflect the reasonable costs (including, but not limited to, hedging mismatches
and market losses) and commercially reasonable out-of-pocket expenses incurred
by Dealer in connection with its commercially reasonable hedging activities as a
result of such Potential Adjustment Event Change.

 

 

 

 

 

 

 

 

 

Upon the occurrence of any Potential Adjustment Event Change, Counterparty shall
immediately notify the Calculation Agent in writing of the details of such
Potential Adjustment Event Change.

 

 

 

 

 

 

 

For the avoidance of doubt, Dealer shall not have any payment or delivery
obligation hereunder in respect of, and no adjustment shall be made to the terms
of the Transaction on account of, (x) any distribution of cash, property or
securities by Counterparty to the holders of Convertible Securities (upon
conversion or otherwise) or (y) any other transaction in which holders of
Convertible Securities are entitled to participate, in each case, in lieu of an
adjustment under the Indenture in respect of a Potential Adjustment Event
(including, without limitation, under the fifth sentence of Section 14.04(c) of
the Indenture or the fourth sentence of Section 14.04(d) of the Indenture).

 

 

 

Dilution Adjustment Provisions:

 

Sections 14.04(a), (b), (c), (d) and (e) and Section 14.05 of the Indenture

 

 

 

 

 

Discretionary Adjustments:

 

Notwithstanding anything to the contrary herein or in the Equity Definitions, if
the Calculation Agent in good faith disagrees with any adjustment under the
Indenture that is the basis of any adjustment hereunder and that involves an
exercise of discretion

 

12

--------------------------------------------------------------------------------


 

 

 

by Counterparty, its board of directors or a committee of its board of directors
(including, without limitation, pursuant to Section 14.05 of the Indenture or
pursuant to Section 14.07 of the Indenture or any supplemental indenture entered
into thereunder or in connection with the determination of the fair value of any
securities, property, rights or other assets), then the Calculation Agent will
determine the corresponding adjustment to be made to any one or more of the
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment of or under the Transaction in
good faith and in a commercially reasonable manner consistent with the
methodology set forth in the Indenture. In addition, notwithstanding the
foregoing, if any Potential Adjustment Event occurs during the Settlement
Averaging Period but no adjustment was made to any Convertible Security under
the Indenture because the relevant holder of such Convertible Security was
deemed to be a record owner of the underlying Shares on the related Conversion
Date, then the Calculation Agent shall, in good faith and in a commercially
reasonable manner, make an adjustment, consistent with the methodology set forth
in the Indenture as determined by it, to the terms hereof in order to account
for such Potential Adjustment Event. For the avoidance of doubt, Dealer’s
payment and/or delivery obligation hereunder shall be calculated on the basis of
such adjustments by the Calculation Agent.

Extraordinary Events:

 

 

 

 

 

 

 

 

 

Merger Events:

 

Notwithstanding Section 12.1(b) of the Equity Definitions, “Merger Event” shall
have the meaning given to the term “Share Exchange Event” in Section 14.07 of
the Indenture.

 

 

 

 

 

Consequences of Merger Events/

 

 

 

 

Tender Offers:

 

Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence of a
Merger Event, the Calculation Agent, acting in good faith and commercially
reasonably, shall make a corresponding adjustment in respect of any adjustment
under the Indenture to any one or more of the nature of the Shares, the Number
of Options, the Option Entitlement, composition of the “Shares” hereunder and
any other variable relevant to the exercise, settlement or payment for the
Transaction, to the extent an analogous adjustment is required under
Section 14.07 of the Indenture in respect of such Merger Event, as determined in
good faith and in a commercially reasonable manner by the Calculation Agent by
reference to such Section, subject to “Discretionary Adjustments” above;
provided that such adjustment shall be made without regard to any

 

13

--------------------------------------------------------------------------------


 

 

 

adjustment to the Conversion Rate pursuant to a Make-Whole Adjustment or a
Discretionary Conversion Rate Increase; provided further that in respect of any
election by the holders of Shares with respect to the consideration due upon
consummation of any Merger Event, the Calculation Agent shall have the right to
adjust any variable relevant to the exercise, settlement or payment for the
Transaction as appropriate to compensate Dealer for any losses (including,
without limitation, market losses customary for transactions similar to the
Transaction with counterparties similar to Counterparty) solely as a result of
any mismatch on its Hedge Position, assuming Dealer maintains a commercially
reasonable Hedge Position, and the type and amount of consideration actually
paid or issued to the holders of Shares in respect of such Merger Event; and
provided further that if, with respect to a Merger Event or a Tender Offer,
(i) the consideration for the Shares includes (or, at the option of a holder of
Shares, may include) securities issued by an entity that is not a corporation
organized under the laws of the United States, any state thereof or the District
of Columbia or (ii) the Counterparty to the Transaction, following such Merger
Event, will not be a corporation organized under the laws of the United States,
any State thereof or the District of Columbia or will not be the Issuer, Dealer
may elect in its commercially reasonable discretion that Cancellation and
Payment (Calculation Agent Determination) shall apply. For the avoidance of
doubt, adjustments shall be made pursuant to the provisions set forth above
regardless of whether any Merger Event gives rise to an Early Conversion. For
purposes of this paragraph, “Tender Offer” means the occurrence of any event or
condition set forth in Section 14.04(e) of the Indenture.

 

 

 

Notice of Merger Consideration:

 

Upon the occurrence of a Merger Event, Counterparty shall reasonably promptly
(but in any event prior to consummation of such Merger Event) notify the
Calculation Agent of, in the case of a Merger Event that causes the Shares to be
converted into the right to receive more than a single type of consideration
(determined based in part upon any form of stockholder election), the weighted
average of the types and amounts of consideration actually received by holders
of Shares upon consummation of such Merger Event.

 

 

 

 

 

Consequences of Announcement Events:

 

Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
(x) references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by

 

14

--------------------------------------------------------------------------------


 

 

 

references to “date of such Announcement Event”, (y) the word “shall” in the
second line shall be replaced with “may”, the phrase “exercise, settlement,
payment or any other terms of the Transaction (including, without limitation,
the spread)” shall be replaced with the phrase “Cap Price (provided that in no
event shall the Cap Price be less than the Strike Price)” and the words “whether
within a commercially reasonable (as determined by the Calculation Agent) period
of time prior to or after the Announcement Event,” shall be inserted prior to
the word “which” in the seventh line, and (z) for the avoidance of doubt, the
Calculation Agent may, in good faith and in a commercially reasonable manner,
determine whether the relevant Announcement Event has had an economic effect on
the Transaction (and, if so, may adjust the Cap Price accordingly) on one or
more occasions on or after the date of the Announcement Event up to, and
including, the Expiration Date, any Early Termination Date and/or any other date
of cancellation, it being understood that any adjustment in respect of an
Announcement Event shall take into account any earlier adjustment relating to
the same Announcement Event. An Announcement Event shall be an “Extraordinary
Event” for purposes of the Equity Definitions, to which Article 12 of the Equity
Definitions is applicable.

 

 

 

Announcement Event:

 

(i)  The public announcement by Issuer, any subsidiary of Issuer, any affiliate
of Issuer, any agent of Issuer or a relevant and credible third party of (x) any
transaction or event that, if completed, would constitute a Merger Event or
Tender Offer, (y) any potential acquisition by Issuer and/or its subsidiaries
where the aggregate consideration exceeds 25% of the market capitalization of
Issuer as of the date of such announcement (a “Transformative Transaction”) or
(z) the intention to enter into a Merger Event or Tender Offer or a
Transformative Transaction, (ii) the public announcement by Issuer of an
intention to solicit or enter into, or to explore strategic alternatives or
other similar undertaking that may include, a Merger Event or Tender Offer or a
Transformative Transaction or (iii) any subsequent public announcement by
Issuer, any subsidiary of Issuer, any affiliate of Issuer, any agent of Issuer
or a relevant and credible third party of a change to a transaction or intention
that is the subject of an announcement of the type described in clause (i) or
(ii) of this sentence (including, without limitation, a new announcement,
whether or not by the same party, relating to such a transaction or intention or
the announcement of a withdrawal from, or the abandonment or discontinuation of,
such a transaction or intention), as determined by the

 

15

--------------------------------------------------------------------------------


 

 

 

Calculation Agent. The parties hereto agree and acknowledge that, for purposes
of this “Announcement Event” definition, in determining whether a third party is
relevant and credible, the Calculation Agent may take into consideration the
effect of the relevant announcement by such third party on the Shares and/or
options relating to the Shares (and, for the avoidance of doubt, if the
Calculation Agent determines the effect thereof on the Shares and/or options
relating to the Shares is material, such third party shall be deemed to be
relevant and credible). For the avoidance of doubt, the occurrence of an
Announcement Event with respect to any transaction or intention shall not
preclude the occurrence of a later Announcement Event with respect to such
transaction or intention. For purposes of this definition of “Announcement
Event,” (A) “Merger Event” shall mean such term as defined under
Section 12.1(b) of the Equity Definitions (but, for the avoidance of doubt, the
remainder of the definition of “Merger Event” in Section 12.1(b) of the Equity
Definitions following the definition of “Reverse Merger” therein shall be
disregarded) and (B) “Tender Offer” shall mean such term as defined under
Section 12.1(d) of the Equity Definitions.

 

 

 

Nationalization, Insolvency

 

 

 

 

or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market, The NASDAQ Global Market or The NASDAQ Capital Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall thereafter be deemed to be the Exchange.

 

 

 

 

 

Additional Termination Event(s):

 

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, the Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with the Transaction (or the
cancelled or terminated portion thereof) being the Affected Transaction and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction.

 

 

 

 

 

Additional Disruption Events:

 

 

 

 

 

 

 

 

 

(a)  Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the

 

16

--------------------------------------------------------------------------------


 

 

 

Equity Definitions is hereby amended by (i) replacing the phrase “the
interpretation” in the third line thereof with the phrase “, or public
announcement of, the formal or informal interpretation”, (ii) adding the phrase
“and/or Hedge Position” after the word “Shares” in clause (X) thereof and
(iii) immediately following the word “Transaction” in clause (X) thereof, adding
the phrase “in the manner contemplated by the Hedging Party on the Trade Date”;
and provided further that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the parenthetical beginning after the word
“regulation” in the second line thereof with the words “(including, for the
avoidance of doubt and without limitation, (x) any tax law or (y) adoption or
promulgation of new regulations authorized or mandated by existing statute)” and
(ii) adding the words “, or holding, acquiring or disposing of Shares or any
Hedge Positions relating to,” after the words “obligations under” in clause
(Y) thereof.

 

 

 

(b)  Failure to Deliver:

 

Applicable

 

 

 

(c)  Insolvency Filing:

 

Applicable

 

 

 

(d)  Hedging Disruption:

 

Applicable; provided that:

 

 

 

 

 

 

 

(i)  Section 12.9(a)(v) of the Equity Definitions is hereby amended by inserting
the following sentence at the end of such Section:

 

 

 

 

 

 

 

“For the avoidance of doubt, (i) the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk, and
(ii) the transactions or assets referred to in phrases (A) or (B) above must be
available on commercially reasonable pricing and other terms.”; and

 

 

 

 

 

 

 

(ii)  Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

 

 

 

 

(e)  Increased Cost of Hedging:

 

Not Applicable

 

 

 

Hedging Party:

 

Dealer or an affiliate of Dealer that is involved in the hedging of the
Transaction for all applicable Additional Disruption Events

 

 

 

 

 

Determining Party:

 

Dealer; provided that the Determining Party will promptly, upon written notice
from Counterparty, provide a statement displaying in reasonable detail the basis
for such determination, adjustment or calculation, as the case may be (including
any quotations, market data or information from internal or external sources
used in making such determination, adjustment or calculation, it being
understood that the Determining Party shall not be required to disclose any
confidential information or proprietary models used by it in connection with
such determination, adjustment or calculation, as the case

 

17

--------------------------------------------------------------------------------


 

 

 

may be).

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments

 

 

Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

Hedging Adjustment:

 

For the avoidance of doubt, whenever Dealer, Determining Party or the
Calculation Agent is permitted to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions to take into account the effect of
any event (other than an adjustment made by reference to the Indenture), the
Calculation Agent, Determining Party or Dealer, as the case may be, shall make
such adjustment by reference to the effect of such event on Dealer assuming that
Dealer maintains a commercially reasonable hedge position.

 

 

 

 

 

3.   Calculation Agent:

 

Dealer; provided that all calculations and determinations by the Calculation
Agent (other than calculations or determinations made by reference to the
Indenture) shall be made in good faith and in a commercially reasonable manner
and assuming for such purposes that Dealer is maintaining, establishing and/or
unwinding, as applicable, a commercially reasonable hedge position; provided
further that if an Event of Default of the type described in
Section 5(a)(vii) of the Agreement with respect to which Dealer is the sole
Defaulting Party occurs, Counterparty shall have the right to appoint a
successor calculation agent which shall be a nationally recognized third-party
dealer in over-the-counter corporate equity derivatives. Calculation Agent
agrees that it will promptly, upon written notice from Counterparty, provide a
statement displaying in reasonable detail the basis for such determination,
adjustment or calculation, as the case may be (including any quotations, market
data or information from internal or external sources used in making such
determination, adjustment or calculation, it being understood that the
Calculation Agent shall not be required to disclose any confidential information
or proprietary models used by it in connection with such determination,
adjustment or calculation, as the case may be).

 

 

 

 

 

 

 

4.         Account Details:

 

Dealer Payment Instructions:

 

Bank:

 

[           ]

SWIFT:

 

[           ]

Bank Routing:

 

[           ]

Acct Name:

 

[           ]

Acct No.:

 

[           ]

 

Counterparty Payment Instructions:

 

18

--------------------------------------------------------------------------------


 

To be provided by Counterparty.

 

 

 

5.         Offices:

 

The Office of Dealer for the Transaction is: [                ]

 

The Office of Counterparty for the Transaction is:

 

Inapplicable, Counterparty is not a Multibranch Party

 

6.         Notices: For purposes of this Confirmation:

 

(a)                       Address for notices or communications to Counterparty:

 

To:

 

Plug Power Inc.

 

 

968 Albany Shaker Road

 

 

Latham, NY 12110

Attn:

 

Gerard L. Conway Jr.

Telephone:

 

(518) 738-0970

Email:

 

gconway@plugpower.com

 

 

 

with a copy to:

 

 

 

 

 

Goodwin Procter LLP

The New York Times Building

620 Eighth Avenue

New York, NY 10018

Attn:

 

Yoel Kranz

Telephone:

 

(212) 813-8800

Email:

 

ykranz@goodwinlaw.com

 

(b)                       Address for notices or communications to Dealer:

 

To:

 

[             ]

Attn:

 

[             ]

Telephone:

 

[             ]

Facsimile:

 

[             ]

Email:

 

[             ]

 

 

 

With a copy to:

 

[             ]

Attn:

 

[             ]

Telephone:

 

[             ]

Facsimile:

 

[             ]

Email:

 

[             ]

 

7.         Representations, Warranties and Agreements:

 

(a)                                         In addition to the representations
and warranties in the Agreement and those contained elsewhere herein,
Counterparty represents and warrants to and for the benefit of, and agrees with,
Dealer as follows:

 

(i)                                     On the Trade Date and as of the date of
any Notice of Share Termination under (and as defined in) Section 8(c) below,
(A) Counterparty is not aware of any material nonpublic information regarding
Counterparty or the Shares and (B) all reports and other documents filed by
Counterparty with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.

 

19

--------------------------------------------------------------------------------


 

(ii)                                  (A) On the Trade Date, the Shares or
securities that are convertible into, or exchangeable or exercisable for Shares,
are not subject to a “restricted period,” as such term is defined in Regulation
M under the Exchange Act (“Regulation M”) and (B) Counterparty shall not engage
in any “distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date.

 

(iii)                               Without limiting the generality of
Section 13.1 of the Equity Definitions, Counterparty acknowledges that neither
Dealer nor any of its affiliates is making any representations or warranties or
taking any position or expressing any view with respect to the treatment of the
Transaction under any accounting standards including ASC Topic 260, Earnings Per
Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic 480, Distinguishing
Liabilities from Equity and ASC 815-40, Derivatives and Hedging — Contracts in
Entity’s Own Equity (or any successor issue statements).

 

(iv)                              Without limiting the generality of
Section 3(a)(iii) of the Agreement, the Transaction will not violate Rule 13e-1
or Rule 13e-4 under the Exchange Act.

 

(v)                                 Prior to the Trade Date, Counterparty shall
deliver to Dealer a resolution of Counterparty’s board of directors authorizing
the Transaction.

 

(vi)                              Counterparty is not entering into this
Confirmation to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for Shares) or otherwise in violation of the Exchange Act.

 

(vii)                           Counterparty is not, and after giving effect to
the transactions contemplated hereby will not be, required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

(viii)                        On each of the Trade Date and the Premium Payment
Date, Counterparty is not “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)) and Counterparty would be able to purchase the Number
of Shares in compliance with the laws of the jurisdiction of Counterparty’s
incorporation.

 

(ix)                              The representations and warranties of
Counterparty set forth in Section 3 of the Agreement and Section 1 of the
Purchase Agreement, dated as of March [  ], 2018, between Counterparty and
[                ], as representatives of the Initial Purchasers party thereto
(the “Purchase Agreement”), are true and correct as of the Trade Date and the
Effective Date and are hereby deemed to be repeated to Dealer as if set forth
herein.

 

(x)                                 To the knowledge of Counterparty, no state
or local (including non-U.S. jurisdictions) law, rule, regulation or regulatory
order applicable to the Shares would give rise to any reporting, consent,
registration or other requirement (including without limitation a requirement to
obtain prior approval from any person or entity) as a result of Dealer or its
affiliates owning or holding (however defined) Shares; provided that
Counterparty makes no representation or warranty regarding any such requirement
that is applicable generally to the ownership of equity securities by Dealer or
any of its affiliates solely as a result of it or any of such affiliates being
financial institutions or broker-dealers.

 

(xi)                              Counterparty (A) is capable of evaluating
investment risks independently, both in general and with regard to all
transactions and investment strategies involving a security or securities;
(B) will exercise independent judgment in evaluating the recommendations of any
broker-dealer or its associated persons, unless it has otherwise notified the
broker-dealer in writing; and (C) has total assets of at least USD50 million.

 

(b)                              Each of Dealer and Counterparty agrees and
represents that it is an “eligible contract participant” as defined in
Section 1a(18) of the U.S. Commodity Exchange Act, as amended, and is entering
into the Transaction as principal (and not as agent or in any other capacity,
fiduciary or otherwise) and not for the benefit of any third party.

 

20

--------------------------------------------------------------------------------


 

(c)                                  Each of Dealer and Counterparty
acknowledges that the offer and sale of the Transaction to it is intended to be
exempt from registration under the Securities Act of 1933, as amended (the
“Securities Act”), by virtue of Section 4(a)(2) thereof.  Accordingly,
Counterparty represents and warrants to Dealer that (i) it has the financial
ability to bear the economic risk of its investment in the Transaction and is
able to bear a total loss of its investment and its investments in and
liabilities in respect of the Transaction, which it understands are not readily
marketable, are not disproportionate to its net worth, and it is able to bear
any loss in connection with the Transaction, including the loss of its entire
investment in the Transaction, (ii) it is an “accredited investor” as that term
is defined in Regulation D as promulgated under the Securities Act, (iii) it is
entering into the Transaction for its own account and without a view to the
distribution or resale thereof, (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws, and (v) its financial condition is such that it has no
need for liquidity with respect to its investment in the Transaction and no need
to dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness and is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Transaction.

 

(d)                                 Each of Dealer and Counterparty agrees and
acknowledges that Dealer is a “financial institution” and “financial
participant” within the meaning of Sections 101(22) and 101(22A) of the
Bankruptcy Code.  The parties hereto further agree and acknowledge (A) that this
Confirmation is a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment” within the meaning of Section 546 of
the Bankruptcy Code, and (B) that Dealer is entitled to the protections afforded
by, among other sections, Sections 362(b)(6), 362(b)(27), 362(o), 546(e),
546(j), 548(d)(2), 555 and 561 of the Bankruptcy Code.

 

(e)                                  As a condition to the effectiveness of the
Transaction, Counterparty shall deliver to Dealer an opinion of counsel, dated
as of the Premium Payment Date and reasonably acceptable to Dealer in form and
substance, with respect to the matters set forth in Section 3(a) of the
Agreement and Section 7(a)(vii) hereof; provided that any such opinion of
counsel may contain customary exceptions and qualifications, including, without
limitation, exceptions and qualifications relating to indemnification
provisions.

 

(f)                                   Counterparty understands that
notwithstanding any other relationship between Counterparty and Dealer and its
affiliates, in connection with this Transaction and any other over-the-counter
derivative transactions between Counterparty and Dealer or its affiliates,
Dealer or its affiliates is acting as principal and is not a fiduciary or
advisor in respect of any such transaction, including any entry, exercise,
amendment, unwind or termination thereof.

 

(g)                                  Counterparty represents and warrants that
it has received, read and understands the OTC Options Risk Disclosure Statement
and a copy of the most recent disclosure pamphlet prepared by The Options
Clearing Corporation entitled “Characteristics and Risks of Standardized
Options”.

 

(h)                                 Each party acknowledges and agrees to be
bound by the Conduct Rules of the Financial Industry Regulatory Authority, Inc.
applicable to transactions in options, and further agrees not to violate the
position and exercise limits set forth therein, in each case, to the extent such
rules are applicable to such party.

 

8.              Other Provisions:

 

(a)                                 Right to Extend.  Dealer may postpone or
add, in whole or in part, any Trading Day or Trading Days during the Settlement
Averaging Period or any other date of valuation, payment or delivery by Dealer,
with respect to some or all of the relevant Options (in which event the
Calculation Agent, in good faith and in a commercially reasonable manner, shall
make appropriate adjustments to Dealer’s payment and/or delivery obligation
hereunder), if Dealer determines, in good faith and in a commercially reasonable
manner, and, in respect of clause (ii) below, based on the advice of counsel,
that such extension is reasonably necessary or appropriate (i) to preserve
Dealer’s commercially reasonable hedging or hedge

 

21

--------------------------------------------------------------------------------


 

unwind activity hereunder in light of existing liquidity conditions in the cash
market, the stock borrow market or other relevant market (but only if there is a
material decrease in liquidity relative to Dealer’s expectations on the Trade
Date), or (ii) to enable Dealer to effect purchases or sales of Shares or Share
Termination Delivery Units in connection with its commercially reasonable
hedging, hedge unwind or settlement activity hereunder in a manner that would
(assuming, in the case of purchases, Dealer were Counterparty or an affiliated
purchaser of Counterparty) be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures (whether
or not such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Dealer and, in the case of policies or procedures, so
long as such policies or procedures are consistently applied to transactions
similar to the Transaction); provided that no such Trading Day or other date of
valuation, payment or delivery may be postponed or added more than 40 Trading
Days after the original Trading Day or other date of valuation, payment or
delivery, as the case may be.

 

(b)                              Additional Termination Events.

 

(i)                                     The occurrence of an event of default
with respect to Counterparty under the terms of the Convertible Securities as
set forth in Section 6.01 of the Indenture, which default has resulted in the
Convertible Securities becoming due and payable under the terms thereof, shall
constitute an Additional Termination Event with respect to which the Transaction
is the sole Affected Transaction and Counterparty is the sole Affected Party,
and Dealer shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement and to determine the amount payable
pursuant to Section 6(e) of the Agreement.

 

(ii)                                  As promptly as practicable (but in any
event within five Scheduled Trading Days) following any Repurchase Event (as
defined below), Counterparty shall notify Dealer in writing of such Repurchase
Event and the number of Convertible Securities subject to such Repurchase Event
(any such notice, a “Convertible Securities Repurchase Notice”)[; provided that
any “Convertible Securities Repurchase Notice” delivered to Dealer pursuant to
the Base Call Option Transaction Confirmation shall be deemed to be a
Convertible Securities Repurchase Notice pursuant to this Confirmation and the
terms of such Convertible Securities Repurchase Notice shall apply, mutatis
mutandis, to this Confirmation](11). Notwithstanding anything to the contrary in
this Confirmation, the receipt by Dealer from Counterparty of (x) any
Convertible Securities Repurchase Notice, within the applicable time period set
forth in the preceding sentence, and (y) a written representation and warranty
by Counterparty that, as of the date of such Convertible Securities Repurchase
Notice, Counterparty is not in possession of any material nonpublic information
regarding Counterparty or the Shares, shall constitute an Additional Termination
Event as provided in this Section 8(b)(ii). Upon receipt of any such Convertible
Securities Repurchase Notice and the related written representation and
warranty, Dealer shall promptly designate an Exchange Business Day following
receipt of such Convertible Securities Repurchase Notice (which in no event
shall be earlier than the related repurchase date for such Convertible
Securities) as an Early Termination Date with respect to the portion of this
Transaction corresponding to a number of Options (the “Repurchase Options”)
equal to the lesser of (A) the number of such Convertible Securities specified
in such Convertible Securities Repurchase Notice [minus the number of
“Repurchase Options” (as defined in the Base Call Option Transaction
Confirmation), if any, that relate to such Convertible Securities (and for
purposes of determining whether any Options under this Confirmation or under the
Base Call Option Transaction Confirmation will be among the Repurchase Options
hereunder or under, and as defined in, the Base Call Option Transaction
Confirmation, the Convertible Securities specified in such Convertible
Securities Repurchase Notice shall be allocated first to the Base Call Option
Transaction Confirmation until all Options thereunder are exercised or
terminated)](12) and (B) the Number of Options as of the date Dealer designates
such Early Termination Date and, as of such date, the Number of Options shall be
reduced by the number of Repurchase Options. Any payment hereunder with respect
to such termination shall be calculated pursuant to Section 6 of the

 

--------------------------------------------------------------------------------

(11)  Include for additional capped call.

(12)  Include for additional capped call.

 

22

--------------------------------------------------------------------------------


 

Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to this Transaction and a Number of Options
equal to the number of Repurchase Options, (2) Counterparty were the sole
Affected Party with respect to such Additional Termination Event and (3) the
terminated portion of the Transaction were the sole Affected Transaction. 
“Repurchase Event” means that (i) any Convertible Securities are repurchased
(whether pursuant to Section 15.02 of the Indenture or otherwise) by
Counterparty or any of its subsidiaries (including in connection with, or as a
result of, a “Fundamental Change” (as defined in the Indenture), a tender offer,
exchange offer or similar transaction or for any other reason), (ii) any
Convertible Securities are delivered to Counterparty in exchange for delivery of
any property or assets of Counterparty or any of its subsidiaries (howsoever
described), (iii) any principal of any of the Convertible Securities is repaid
prior to the final maturity date of the Convertible Securities, or (iv) any
Convertible Securities are exchanged by or for the benefit of the “Holders” (as
such term is defined in the Indenture) thereof for any other securities of
Counterparty or any of its affiliates (or any other property, or any combination
thereof) pursuant to any exchange offer or similar transaction.  For the
avoidance of doubt, any conversion of Convertible Securities (whether into cash,
Shares, “Reference Property” (as defined in the Indenture) or any combination
thereof) pursuant to the terms of the Indenture shall not constitute a
Repurchase Event.

 

(iii)                               Notwithstanding anything to the contrary in
this Confirmation, upon any Early Conversion in respect of which the relevant
converting Holder has satisfied the requirements to conversion set forth in
Section 14.02(b) of the Indenture:

 

(A)       Counterparty shall, as promptly as practicable (but in any event
within five Scheduled Trading Days of the “Conversion Date” (as defined in the
Indenture) for such Early Conversion), provide written notice (an “Early
Conversion Notice”) to Dealer specifying the number of Convertible Securities
surrendered for conversion on such Conversion Date (such Convertible Securities,
the “Affected Convertible Securities”), and the giving of such Early Conversion
Notice shall constitute an Additional Termination Event as provided in this
Section 8(b)(iii); provided that any such Early Conversion Notice shall contain
a written acknowledgement by Counterparty of its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act and the rules and regulations thereunder, in respect of the
delivery of such Early Conversion Notice;

 

(B)       upon receipt of any such Early Conversion Notice, within a
commercially reasonable period of time thereafter, Dealer shall designate an
Exchange Business Day as an Early Termination Date (which Exchange Business Day
shall be no earlier than one Scheduled Trading Day following the “Conversion
Date” (as defined in the Indenture) for such Early Conversion) with respect to
the portion of the Transaction corresponding to a number of Options (the
“Affected Number of Options”) equal to the lesser of (x) the number of Affected
Convertible Securities [minus the “Affected Number of Options” (as defined in
the Base Call Option Transaction Confirmation), if any, that relate to such
Affected Convertible Securities](13) and (y) the Number of Options as of the
“Conversion Date” (as defined in the Indenture) for such Early Conversion;

 

(C)       any payment hereunder with respect to such termination shall be
calculated pursuant to Section 6 of the Agreement as if (x) an Early Termination
Date had been designated in respect of a Transaction having terms identical to

 

--------------------------------------------------------------------------------

(13)  Include for additional capped call.

 

23

--------------------------------------------------------------------------------


 

the Transaction and a Number of Options equal to the Affected Number of Options,
(y) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction; provided that the amount payable with respect to such
termination shall not be greater than (1) the Applicable Percentage, multiplied
by (2) the Affected Number of Options, multiplied by (3) (x) the sum of (i) the
amount of cash paid (if any) and (ii) the number of Shares delivered (if any) to
the Holder (as such term is defined in the Indenture) of an Affected Convertible
Security upon conversion of such Affected Convertible Security (in each case,
including any cash and/or Shares payable and/or deliverable as the result of a
Make-Whole Adjustment (if any)), multiplied by the fair market value of one
Share as determined by the Calculation Agent in good faith and in a commercially
reasonable manner, minus (y) USD1,000;

 

(D)       for the avoidance of doubt, in determining the amount payable in
respect of such Affected Transaction pursuant to Section 6 of the Agreement, the
Calculation Agent shall assume that (x) the relevant Early Conversion and any
conversions, adjustments, agreements, payments, deliveries or acquisitions by or
on behalf of Counterparty leading thereto had not occurred, (y) no adjustment to
the conversion rate for the Convertible Securities has occurred pursuant to any
Make-Whole Adjustment or Discretionary Conversion Rate Increase and (z) the
corresponding Convertible Securities remain outstanding; and

 

(E)        the Transaction shall remain in full force and effect, except that,
as of the “Conversion Date” (as defined in the Indenture) for such Early
Conversion, the Number of Options shall be reduced by the Affected Number of
Options.

 

(c)                                  Alternative Calculations and Payment on
Early Termination and on Certain Extraordinary Events.  If Dealer shall owe
Counterparty any amount pursuant to Section 6(d)(ii) of the Agreement (a
“Payment Obligation”), Counterparty shall have the right, in its sole
discretion, to require Dealer to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day (which written confirmation shall contain the representation and warranty
set forth in Section 7(a)(i)), no later than 9:30 A.M., New York City time, on
the relevant Early Termination Date or date of cancellation or termination in
respect of an Extraordinary Event, as applicable (“Notice of Share
Termination”); provided that if Counterparty does not elect to require Dealer to
satisfy its Payment Obligation by the Share Termination Alternative, Dealer
shall have the right, in its sole discretion, to elect to satisfy its Payment
Obligation by the Share Termination Alternative, notwithstanding Counterparty’s
failure to elect or election to the contrary; and provided further that
Counterparty shall not have the right to so elect (but, for the avoidance of
doubt, Dealer shall have the right to so elect) in the event of (i) an
Insolvency, a Nationalization or a Merger Event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash or (ii) an Event of Default in which Counterparty is the Defaulting Party
or a Termination Event in which Counterparty is the Affected Party or an
Extraordinary Event, which Event of Default, Termination Event or Extraordinary
Event resulted from an event or events within Counterparty’s control.  Upon such
Notice of Share Termination, the following provisions shall apply on the
Scheduled Trading Day immediately following the relevant merger date,
Announcement Date, Early Termination Date or date of cancellation or termination
in respect of an Extraordinary Event, as applicable:

 

Share Termination Alternative:

 

If applicable, means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 6(d)(ii) of the Agreement or such later
date or dates as Dealer may commercially reasonably determine (the “Share

 

24

--------------------------------------------------------------------------------


 

 

 

Termination Payment Date”) taking into account commercially reasonable hedging
or hedge unwind activity, in satisfaction of the Payment Obligation.

 

 

 

Share Termination Delivery Property:

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent in good faith and in a commercially reasonable manner, equal to the
Payment Obligation divided by the Share Termination Unit Price. The Calculation
Agent shall, in good faith and in a commercially reasonable manner, adjust the
Share Termination Delivery Property by replacing any fractional portion of the
aggregate amount of a security therein with an amount of cash equal to the value
of such fractional security based on the values used to calculate the Share
Termination Unit Price.

 

 

 

Share Termination Unit Price:

 

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in a
commercially reasonable manner and notified by the Calculation Agent to Dealer
at the time of notification of the Payment Obligation.

 

 

 

Share Termination Delivery Unit:

 

In the case of a Termination Event (other than on account of an Insolvency,
Nationalization or Merger Event), Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event, as
applicable. If such Insolvency, Nationalization or Merger Event involves a
choice of consideration to be received by holders, such holder shall be deemed
to have elected to receive the maximum possible amount of cash.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Other Applicable Provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9 and 9.11 of the Equity Definitions will be applicable as if “Physical
Settlement” applied to the Transaction, except that all references to “Shares”
shall be read as references to “Share Termination Delivery Units”; provided that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the issuer of any
Share Termination Delivery Units (or any part thereof).

 

(d)                                 Disposition of Hedge Shares.  Counterparty
hereby agrees that if, in the good faith reasonable judgment of Dealer, based on
the advice of counsel, the Shares (the “Hedge Shares”) acquired by Dealer for
the purpose of hedging its obligations pursuant to the Transaction in a
commercially reasonable manner cannot be sold in the U.S. public market by
Dealer without registration under the Securities Act, Counterparty shall, at its
election: (i) in order to allow Dealer to sell the Hedge Shares in a

 

25

--------------------------------------------------------------------------------


 

registered offering, make available to Dealer an effective registration
statement under the Securities Act to cover the resale of such Hedge Shares and
(A) enter into an agreement, in form and substance reasonably satisfactory to
Dealer, substantially in the form of an underwriting agreement for a registered
offering, (B) provide accountant’s “comfort” letters in customary form for
registered offerings of equity securities, (C) provide disclosure opinions of
nationally recognized outside counsel to Counterparty reasonably acceptable to
Dealer, (D) provide other customary opinions, certificates and closing documents
customary in form for registered offerings of equity securities and (E) afford
Dealer a reasonable opportunity to conduct a “due diligence” investigation with
respect to Counterparty customary in scope for underwritten offerings of equity
securities (in all cases of (A)-(E) above, as would be usual and customary for
offerings for companies of similar size and industry); provided that if
Counterparty elects clause (i) above but the items referred to therein are not
completed in a timely manner, or if Dealer, in its commercially reasonable
discretion, is not satisfied with access to due diligence materials, the results
of its due diligence investigation, or the procedures and documentation for the
registered offering referred to above, then clause (ii) or clause (iii) of this
Section 8(d) shall apply at the election of Counterparty; (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities of similar size
and industry, in form and substance commercially reasonably satisfactory to
Dealer, including using best efforts to include customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Dealer, due diligence rights (for Dealer or any designated buyer
of the Hedge Shares from Dealer), and best efforts obligations to provide
opinions and certificates and such other documentation as is customary for
private placements agreements for transactions of similar size and type, as is
commercially reasonably acceptable to Dealer (in which case, the Calculation
Agent shall make any adjustments to the terms of the Transaction that are
necessary, in its good faith, commercially reasonable judgment, to compensate
Dealer for any commercially reasonable discount from the public market price of
the Shares incurred on the sale of Hedge Shares in a private placement); or
(iii) purchase the Hedge Shares from Dealer at the then-current market price on
such Exchange Business Days, and in the amounts and at such time(s),
commercially reasonably requested by Dealer.  This Section 8(d) shall survive
the termination, expiration or early unwind of the Transaction.

 

(e)                                  Repurchase and Conversion Rate Adjustment
Notices.  Counterparty shall, at least two Exchange Business Days prior to any
day on which Counterparty effects any repurchase of Shares or consummates or
otherwise engages in any transaction or event (a “Conversion Rate Adjustment
Event”) that could reasonably be expected to lead to an increase in the
“Conversion Rate” (as defined in the Indenture), give Dealer a written notice of
such repurchase or Conversion Rate Adjustment Event (a “Repurchase Notice”) on
such day if, following such repurchase or Conversion Rate Adjustment Event, the
Notice Percentage would reasonably be expected to be (i) greater than [     ] %
and (ii) greater by 0.5% than the Notice Percentage included in the immediately
preceding Repurchase Notice (or, in the case of the first such Repurchase
Notice, greater than the Notice Percentage as of the date hereof).  The “Notice
Percentage” as of any day is the fraction, expressed as a percentage, the
numerator of which is the Number of Shares plus the number of Shares underlying
any other convertible bond hedge transactions or other derivative transactions
sold by Dealer to Counterparty as to which Counterparty has a long position with
respect to the Shares and the denominator of which is the number of Shares
outstanding on such day.  In the event that Counterparty fails to provide Dealer
with a Repurchase Notice on the day and in the manner specified in this
Section 8(e) then Counterparty agrees to indemnify and hold harmless Dealer, its
affiliates and their respective directors, officers, employees, agents and
controlling persons (Dealer and each such person being an “Indemnified Party”)
from and against any and all losses (including losses relating to the Dealer’s
commercially reasonable hedging activities as a consequence of becoming, or of
the risk of becoming, a Section 16 “insider”, including without limitation, any
forbearance from hedging activities or cessation of hedging activities and any
losses in connection therewith with respect to this Transaction), claims,
damages and liabilities (or actions in respect thereof), joint or several, to
which such Indemnified Party may become subject under applicable securities
laws, including without limitation, Section 16 of the Exchange Act or under any
state or federal law, regulation or regulatory order, relating to or arising out
of such failure.  If for any reason the foregoing indemnification is unavailable
to any Indemnified Party or insufficient to hold harmless any Indemnified Party,
then Counterparty shall contribute, to the maximum extent permitted by law, to
the amount paid or payable by the Indemnified Party as a result of such loss,
claim, damage or liability.  In addition, Counterparty will reimburse any
Indemnified Party for all

 

26

--------------------------------------------------------------------------------


 

reasonable out-of-pocket expenses (including reasonable counsel fees and
expenses) as they are incurred (after notice to Counterparty) in connection with
the investigation of, preparation for or defense or settlement of any pending or
threatened claim or any action, suit or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto and whether or not such claim,
action, suit or proceeding is initiated or brought by or on behalf of
Counterparty.  This indemnity shall survive the completion of the Transaction
contemplated by this Confirmation and any assignment and delegation of the
Transaction made pursuant to this Confirmation or the Agreement and shall inure
to the benefit of any permitted assignee of Dealer.

 

(f)                                   Transfer and Assignment.  Either party may
transfer or assign any of its rights or obligations under the Transaction with
the prior written consent of the non-transferring party, such consent not to be
unreasonably withheld or delayed; provided that Dealer may transfer or assign
without any consent of Counterparty its rights and obligations hereunder, in
whole or in part, to any person, or any person whose obligations would be
guaranteed by a person, in either case, with a rating (i) for its long-term,
unsecured and unsubordinated indebtedness at least equivalent to Dealer’s (or
its ultimate parent’s) or (ii) that is no lower than A3 from Moody’s Investor
Service, Inc. (or its successor) or A- from Standard and Poor’s Rating
Group, Inc. (or its successor); provided further that, at the time of such
transfer or assignment either (i) both the Dealer and transferee in any such
transfer or assignment are a “dealer in securities” within the meaning of
Section 475(c)(1) of the Code or (ii) the transfer or assignment does not result
in a deemed exchange by Counterparty within the meaning of Section 1001 of the
Code.  If at any time at which (1) the Equity Percentage exceeds 8.0% or
(2) Dealer, Dealer Group (as defined below) or any person whose ownership
position would be aggregated with that of Dealer or Dealer Group (Dealer, Dealer
Group or any such person, a “Dealer Person”) under Section 203 of the Delaware
General Corporation Law or other federal, state or local law, rule, regulation
or regulatory order or organizational documents or contracts of Counterparty
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting,
registration, filing or notification obligations or other requirements
(including obtaining prior approval by a state or federal regulator, but
excluding reporting obligations arising under Section 13 of the Exchange Act) of
a Dealer Person under Applicable Restrictions and with respect to which such
requirements have not been met or the relevant approval has not been received,
or that would have any other adverse effect on a Dealer Person, under Applicable
Restrictions minus (y) 1% of the number of Shares outstanding on the date of
determination (either such condition described in clause (1) or (2), an “Excess
Ownership Position”), Dealer, in its discretion, is unable to effect a transfer
or assignment to a third party after its commercially reasonable efforts on
pricing and terms and within a time period reasonably acceptable to Dealer such
that an Excess Ownership Position no longer exists, Dealer may designate any
Scheduled Trading Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of the Transaction, such that an Excess Ownership
Position would no longer exist following the resulting partial termination of
the Transaction (after taking into account commercially reasonable adjustments
to Dealer’s commercially reasonable Hedge Positions from such partial
termination).  In the event that Dealer so designates an Early Termination Date
with respect to a portion of the Transaction, a payment or delivery shall be
made pursuant to Section 6 of the Agreement or Section 8(c) of this Confirmation
as if (i) an Early Termination Date had been designated in respect of a
Transaction having terms identical to the Terminated Portion of the Transaction,
(ii) Counterparty were the sole Affected Party with respect to such partial
termination, (iii) such portion of the Transaction were the only Terminated
Transaction and (iv) Dealer were the party entitled to designate an Early
Termination Date pursuant to Section 6(b) of the Agreement and to determine the
amount payable pursuant to Section 6(e) of the Agreement. The “Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that Dealer and any of its affiliates
or any other person subject to aggregation with Dealer for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act, or any “group”
(within the meaning of Section 13 of the Exchange Act) of which Dealer is or may
be deemed to be a part beneficially owns (within the meaning of Section 13 of
the Exchange Act), without duplication, on such day (or, to the extent that for
any reason the equivalent calculation under Section 16 of the Exchange Act and
the rules and regulations thereunder results in a higher number, such higher
number) and (B) the denominator of which is the number of Shares outstanding on
such day.  In the case of a transfer or assignment by Counterparty of its rights
and obligations hereunder and under the

 

27

--------------------------------------------------------------------------------


 

Agreement, in whole or in part (any such Options so transferred or assigned, the
“Transfer Options”), to any party, withholding of such consent by Dealer shall
not be considered unreasonable if such transfer or assignment does not meet the
reasonable conditions that Dealer may impose including, but not limited, to the
following conditions:

 

(A)                          With respect to any Transfer Options, Counterparty
shall not be released from its notice and indemnification obligations pursuant
to Section 8(e) or any obligations under Section 2 (regarding Extraordinary
Events) or 8(d) of this Confirmation;

 

(B)                          Any Transfer Options shall only be transferred or
assigned to a third party that is a United States person (as defined in the
Internal Revenue Code of 1986, as amended (the “Code”));

 

(C)                          Such transfer or assignment shall be effected on
terms, including any reasonable undertakings by such third party (including, but
not limited to, undertakings with respect to compliance with applicable
securities laws in a manner that, in the reasonable judgment of Dealer, will not
expose Dealer to material risks under applicable securities laws) and execution
of any documentation and delivery of legal opinions with respect to securities
laws and other matters by such third party and Counterparty as are requested by,
and reasonably satisfactory to, Dealer;

 

(D)                          Dealer shall not, as a result of such transfer and
assignment, be required to pay the transferee on any payment date an amount
under Section 2(d)(i)(4) of the Agreement greater than an amount that Dealer
would have been required to pay to Counterparty in the absence of such transfer
and assignment;

 

(E)                           An Event of Default, Potential Event of Default or
Termination Event shall not occur as a result of such transfer and assignment;

 

(F)                            Without limiting the generality of clause (B),
Counterparty shall have caused the transferee to make such Payee Tax
Representations and to provide such tax documentation as may be reasonably
requested by Dealer to permit Dealer to determine that results described in
clauses (D) and (E) will not occur upon or after such transfer and assignment;
and

 

(G)                          Counterparty shall be responsible for all
reasonable costs and expenses, including reasonable counsel fees, incurred by
Dealer in connection with such transfer or assignment.

 

(g)                                  Delivery of Shares.  Notwithstanding
anything to the contrary herein, Dealer may, by prior notice to Counterparty,
satisfy its obligation to deliver any Shares or other securities on any date due
(an “Original Delivery Date”) by making separate deliveries of Shares or such
securities, as the case may be, at more than one time on or prior to such
Original Delivery Date, so long as the aggregate number of Shares and other
securities so delivered on or prior to such Original Delivery Date is equal to
the number required to be delivered on such Original Delivery Date.

 

(h)                                 Disclosure.  Effective from the date of
commencement of discussions concerning the Transaction, Counterparty and each of
its employees, representatives, or other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Counterparty relating to such tax treatment and
tax structure.

 

(i)                                     No Netting and Set-off.  The provisions
of Section 2(c) of the Agreement shall not apply to the Transaction.  Each party
waives any and all rights it may have to set-off delivery or payment obligations
it owes to the other party under the Transaction against any delivery or payment
obligations owed to it by the other party, whether arising under the Agreement,
under any other agreement between parties hereto, by operation of law or
otherwise.

 

28

--------------------------------------------------------------------------------


 

(j)                                    Equity Rights.  Dealer acknowledges and
agrees that this Confirmation is not intended to convey to it rights with
respect to the Transaction that are senior to the claims of common stockholders
in the event of Counterparty’s bankruptcy.  For the avoidance of doubt, the
parties agree that the preceding sentence shall not apply at any time other than
during Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the
Agreement.  For the avoidance of doubt, the parties acknowledge that the
obligations of Counterparty under this Confirmation are not secured by any
collateral that would otherwise secure the obligations of Counterparty herein
under or pursuant to any other agreement.

 

(k)                                 Early Unwind.  In the event the sale by
Counterparty of the [Base Convertible Securities](14)[Optional Convertible
Securities](15) is not consummated pursuant to the Purchase Agreement for any
reason by the close of business in New York on [                 ], 2018(16) (or
such later date as agreed upon by the parties) ([              ], 2018 or such
later date being the “Early Unwind Date”), the Transaction shall automatically
terminate (the “Early Unwind”) on the Early Unwind Date and the Transaction and
all of the respective rights and obligations of Dealer and Counterparty
hereunder shall be cancelled and terminated.  Following such termination and
cancellation, each party shall be released and discharged by the other party
from, and agrees not to make any claim against the other party with respect to,
any obligations or liabilities of either party arising out of, and to be
performed in connection with, the Transaction either prior to or after the Early
Unwind Date.  Dealer and Counterparty represent and acknowledge to the other
that upon an Early Unwind, all obligations with respect to the Transaction shall
be deemed fully and finally discharged.

 

(l)                                     Agreements and Acknowledgements
Regarding Hedging. Counterparty understands, acknowledges and agrees that:
(A) at any time on and prior to the Expiration Date, Dealer and its affiliates
may buy or sell Shares or other securities or buy or sell options or futures
contracts or enter into swaps or other derivative securities in order to adjust
its hedge position with respect to the Transaction; (B) Dealer and its
affiliates also may be active in the market for Shares other than in connection
with hedging activities in relation to the Transaction; (C) Dealer shall make
its own determination as to whether, when or in what manner any hedging or
market activities in securities of Issuer shall be conducted and shall do so in
a manner that it deems appropriate to hedge its price and market risk with
respect to the “Daily VWAP” (as defined in the Indenture); (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the “Daily VWAP” (as defined
in the Indenture), each in a manner that may be adverse to Counterparty; and
(E) the Transaction is a derivatives transaction in which it has granted Dealer
an option, and Dealer may purchase shares for its own account at an average
price that may be greater than, or less than, the price paid by Counterparty
under the terms of the Transaction.

 

(m)                             Wall Street Transparency and Accountability
Act.  In connection with Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (the “WSTAA”), the parties hereby agree that neither
the enactment of the WSTAA (or any statute containing any legal certainty
provision similar to Section 739 of the WSTAA) or any regulation under the WSTAA
(or any such statute), nor any requirement under the WSTAA (or any statute
containing any legal certainty provision similar to Section 739 of the WSTAA) or
an amendment made by the WSTAA (or any such statute), shall limit or otherwise
impair either party’s otherwise applicable rights to terminate, renegotiate,
modify, amend or supplement this Confirmation or the Agreement, as applicable,
arising from a termination event, force majeure, illegality, increased costs,
regulatory change or similar event under this Confirmation, the Equity
Definitions incorporated herein, or the Agreement (including, but not limited
to, rights arising from Change in Law, Hedging Disruption, Increased Cost of
Hedging or Illegality).

 

(n)                                 Governing Law; Exclusive Jurisdiction;
Waiver of Jury.

 

--------------------------------------------------------------------------------

(14)  Include for base capped call.

(15)  Include for additional capped call.

(16)  For the base capped call, to be the scheduled closing date for the Base
Convertible Securities.  For the additional capped call, to be the scheduled
closing date for the Additional Convertible Securities.

 

29

--------------------------------------------------------------------------------


 

(i)                                     THE AGREEMENT, THIS CONFIRMATION AND ALL
MATTERS ARISING IN CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN
TITLE 14 OF ARTICLE 5 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

(ii)                                  Section 13(b) of the Agreement is deleted
in its entirety and replaced by the following:

 

“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to this Confirmation
or the Agreement, or for recognition and enforcement of any judgment in respect
thereof, (each, “Proceedings”) to the exclusive jurisdiction of the Supreme
Court of the State of New York, sitting in New York County, the courts of the
United States of America for the Southern District of New York and appellate
courts from any thereof. Nothing in this Confirmation or the Agreement precludes
either party from bringing Proceedings in any other jurisdiction if (A) the
courts of the State of New York or the United States of America for the Southern
District of New York lack jurisdiction over the parties or the subject matter of
the Proceedings or decline to accept the Proceedings on the grounds of lacking
such jurisdiction; (B) the Proceedings are commenced by a party for the purpose
of enforcing against the other party’s property, assets or estate any decision
or judgment rendered by any court in which Proceedings may be brought as
provided hereunder; (C) the Proceedings are commenced to appeal any such court’s
decision or judgment to any higher court with competent appellate jurisdiction
over that court’s decisions or judgments if that higher court is located outside
the State of New York or Borough of Manhattan, such as a federal court of
appeals or the U.S. Supreme Court; or (D) any suit, action or proceeding has
been commenced in another jurisdiction by or against the other party or against
its property, assets or estate and, in order to exercise or protect its rights,
interests or remedies under this Confirmation or the Agreement, the party
(1) joins, files a claim, or takes any other action, in any such suit, action or
proceeding, or (2) otherwise commences any Proceeding in that other jurisdiction
as the result of that other suit, action or proceeding having commenced in that
other jurisdiction.”

 

(iii)                               EACH OF COUNTERPARTY AND DEALER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS CONFIRMATION OR THE AGREEMENT.

 

(o)                                 Amendment.  This Confirmation and the
Agreement may not be modified, amended or supplemented, except in a written
instrument signed by Counterparty and Dealer.

 

(p)                                 Counterparts.  This Confirmation may be
executed in several counterparts, each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.

 

(q)                                 Tax Matters.  For purposes of Sections
4(a)(i) and (ii) of the Agreement, Counterparty agrees to deliver to Dealer,
upon request, one duly executed and completed United States Internal Revenue
Service Form W-9 (or successor thereto).

 

(r)                                    Withholding Tax with Respect to Non-US
Counterparties. “Indemnifiable Tax” as defined in Section 14 of the Agreement
shall not include (i) any U.S. federal withholding tax imposed or collected
pursuant to Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into

 

30

--------------------------------------------------------------------------------


 

in connection with the implementation of such Sections of the Code (a “FATCA
Withholding Tax”) or (ii) any U.S. federal withholding tax imposed on amounts
treated as dividends from sources within the United States under
Section 871(m) of the Code (or any Treasury regulations or other guidance issued
thereunder). For the avoidance of doubt, a FATCA Withholding Tax is a Tax the
deduction or withholding of which is required by applicable law for the purposes
of Section 2(d) of the Agreement.

 

(s)                                   Amendment to Equity Definitions.

 

(i)                                     Solely in respect of adjustments to the
Cap Price pursuant to Section 8(t), Section 11.2(e)(vii) of the Equity
Definitions is hereby amended by deleting the words “that may have a diluting or
concentrative effect on the theoretical value of the relevant Shares” and
replacing them with the words “that is the result of a corporate event involving
the Issuer or its securities that has, in the commercially reasonable judgment
of the Calculation Agent, a material economic effect on the Shares or options on
the Shares; provided that such event is not based on (a) an observable market,
other than the market for the Company’s own stock or (b) an observable index,
other than an index calculated and measured solely by reference to Company’s own
operations.”.

 

(ii)                                  Section 12.9(b)(i) of the Equity
Definitions is hereby amended by (1) replacing “either party may elect” with
“Dealer may elect or, if Counterparty represents to Dealer in writing at the
time of such election that (i) it is not aware of any material nonpublic
information with respect to Counterparty or the Shares and (ii) it is not making
such election as part of a plan or scheme to evade compliance with the U.S.
federal securities laws, Counterparty may elect”.

 

(t)                                    Other Adjustments Pursuant to the Equity
Definitions.  Notwithstanding anything to the contrary in the Agreement, the
Equity Definitions or this Confirmation, upon the occurrence of a Merger Date,
the occurrence of a Tender Offer Date, or declaration by Counterparty of the
terms of any Potential Adjustment Event, the Calculation Agent shall determine
in good faith and in a commercially reasonable manner whether such occurrence or
declaration, as applicable, has had a material economic effect on the
Transaction and, if so, may, in its good faith and commercially reasonable
discretion, adjust the Cap Price to preserve the fair value of the Options
(provided that in no event shall the Cap Price be less than the Strike Price;
provided further that any adjustment to the Cap Price made pursuant to this
Section 8(t) shall be made without duplication of any other adjustment
hereunder).  Solely for purposes of this Section 8(t), the terms “Potential
Adjustment Event,” “Merger Event,” and “Tender Offer” shall each have the
meanings assigned to each such term in the Equity Definitions (as amended by
Section 8(s)(i)).

 

(u)                                 Notice of Certain Other Events. 
(A) Counterparty shall give Dealer commercially reasonable advance (but in no
event less than one Exchange Business Day) written notice of the section or
sections of the Indenture and, if applicable, the formula therein, pursuant to
which any adjustment will be made to the Convertible Securities in connection
with any Potential Adjustment Event, Merger Event or Tender Offer and
(B) promptly following any such adjustment, Counterparty shall give Dealer
written notice of the details of such adjustment.

 

(v)                                 Payment by Counterparty.  In the event that,
following payment of the Premium, (i) an Early Termination Date occurs or is
designated with respect to the Transaction as a result of a Termination Event or
an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Counterparty
owes to Dealer an amount calculated under Section 6(e) of the Agreement, or
(ii) Counterparty owes to Dealer, pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions, an amount calculated under Section 12.8 of the Equity
Definitions, such amount shall be deemed to be zero.

 

(w)                               Role of Agent.  Each of Dealer and
Counterparty acknowledges to and agrees with the other party hereto and to and
with the Agent that (i) the Agent is acting as agent for Dealer under the
Transaction pursuant to instructions from such party, (ii) the Agent is not a
principal or party to the Transaction, and may transfer its rights and
obligations with respect to the Transaction, (iii) the Agent shall have no
responsibility, obligation or liability, by way of issuance, guaranty,
endorsement or otherwise in any manner with respect to the performance of either
party under the Transaction, (iv) Dealer and the

 

31

--------------------------------------------------------------------------------


 

Agent have not given, and Counterparty is not relying (for purposes of making
any investment decision or otherwise) upon, any statements, opinions or
representations (whether written or oral) of Dealer or the Agent, other than the
representations expressly set forth in this Confirmation or the Agreement, and
(v) each party agrees to proceed solely against the other party, and not the
Agent, to collect or recover any money or securities owed to it in connection
with the Transaction.  Each party hereto acknowledges and agrees that the Agent
is an intended third party beneficiary hereunder.  Counterparty acknowledges
that the Agent is an affiliate of Dealer.  Dealer will be acting for its own
account in respect of this Confirmation and the Transaction contemplated
hereunder.

 

(x)                                 Regulatory Provisions.  The time of dealing
for the Transaction will be confirmed by Dealer upon written request by
Counterparty.  The Agent will furnish to Counterparty upon written request a
statement as to the source and amount of any remuneration received or to be
received by the Agent in connection with the Transaction.

 

(y)                                 Method of Delivery.  Whenever delivery of
funds or other assets is required hereunder by or to Counterparty, such delivery
shall be effected through the Agent.  In addition, all notices, demands and
communications of any kind relating to the Transaction between Dealer and
Counterparty shall be transmitted exclusively through the Agent.

 

(z)                                  2013 EMIR Portfolio Reconciliation, Dispute
Resolution and Disclosure Protocol. The parties agree that the terms of the 2013
EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure Protocol
published by ISDA on July 19, 2013 (“Protocol”) apply to the Agreement as if the
parties had adhered to the Protocol without amendment.  In respect of the
Attachment to the Protocol, (i) the definition of “Adherence Letter” shall be
deemed to be deleted and references to “Adherence Letter” shall be deemed to be
to this section (and references to “such party’s Adherence Letter” and “its
Adherence Letter” shall be read accordingly), (ii) references to “adheres to the
Protocol” shall be deemed to be “enters into the Agreement”, (iii) references to
“Protocol Covered Agreement” shall be deemed to be references to the Agreement
(and each “Protocol Covered Agreement” shall be read accordingly), and
(iv) references to “Implementation Date” shall be deemed to be references to the
date of this Confirmation.  For the purposes of this section:

 

1.                                      Dealer is a Portfolio Data Sending
Entity and Counterparty is a Portfolio Data Receiving Entity;

 

2.                                      Dealer and Counterparty may use a Third
Party Service Provider, and each of Dealer and Counterparty consents to such use
including the communication of the relevant data in relation to Dealer and
Counterparty to such Third Party Service Provider for the purposes of the
reconciliation services provided by such entity.

 

3.                                      The Local Business Days for such
purposes in relation to Dealer and Counterparty is New York, New York, USA.

 

4.                                      The following are the applicable email
addresses.

 

Portfolio Data:

 

Dealer: [             ]

 

 

 

 

 

Counterparty: gconway@plugpower.com

 

 

 

Notice of discrepancy:

 

Dealer: [             ]

 

 

 

 

 

Counterparty: gconway@plugpower.com

 

 

 

Dispute Notice:

 

Dealer: [             ]

 

 

 

 

 

Counterparty: gconway@plugpower.com

 

32

--------------------------------------------------------------------------------


 

(aa)                          NFC Representation Protocol.    The parties agree
that the provisions set out in the Attachment to the ISDA 2013 EMIR NFC
Representation Protocol published by ISDA on March 8, 2013 (the “NFC
Representation Protocol”) shall apply to the Agreement as if each party were an
Adhering Party under the terms of the NFC Representation Protocol.  In respect
of the Attachment to the NFC Representation Protocol, (i) the definition of
“Adherence Letter” shall be deemed to be deleted and references to “Adherence
Letter” shall be deemed to be to this section (and references to “the relevant
Adherence Letter” and “its Adherence Letter” shall be read accordingly),
(ii) references to “adheres to the Protocol” shall be deemed to be “enters into
the Agreement”, (iii) references to “Covered Master Agreement” shall be deemed
to be references to the Agreement (and each “Covered Master Agreement” shall be
read accordingly), and (iv) references to “Implementation Date” shall be deemed
to be references to the date of this Confirmation.  Counterparty confirms that
it enters into this Confirmation as a party making the NFC Representation (as
such term is defined in the NFC Representation Protocol).  Counterparty shall
promptly notify Dealer of any change to its status as a party making the NFC
Representation.

 

(bb)                          Contractual Recognition of UK Stay Resolution. 
Notwithstanding anything contained in the Agreement, the parties agree that the
provisions of paragraphs 1 to 4 (inclusive) of the UK (PRA Rule) Jurisdictional
Module (the “UK Module”) published by the International Swaps and Derivatives
Association, Inc. on 3 May 2016, as amended from time to time, shall be deemed
to be incorporated into the Agreement as if references in those provisions to
“Covered Agreement” were references to the Agreement, and on the basis that:
(i) Dealer shall be treated as a “Regulated Entity” and as a “Regulated Entity
Counterparty” with respect to Counterparty, (ii) Counterparty shall be treated
as a “Module Adhering Party”, and (iii) references to the “Implementation Date”
in the UK Module shall be deemed to be references to the date of this
Confirmation.

 

33

--------------------------------------------------------------------------------


 

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

 

 

 

Yours faithfully,

 

 

 

 

 

[           ]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Agreed and Accepted By:

 

 

 

PLUG POWER INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------